Citation Nr: 0107960	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-02 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for residuals of a left plantar exostosectomy during 
Department of Veterans Affairs hospitalization in January 
1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1968.

This appeal arises from a December 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.


REMAND

The veteran essentially contends that surgery by VA 
physicians in January 1992 to remove a left heel spur should 
never have been recommended or attempted, and that he has 
additional disability proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
surgical treatment, or by an event not reasonably forseeable.

Effective October 1, 1997, 38 U.S.C.A. § 1151 provides, in 
pertinent part, as follows:

Compensation under this chapter shall be 
awarded for a qualifying additional 
disability in the same manner as if such 
additional disability were service-
connected.  For purposes of this section, 
a disability is a qualifying additional 
disability if the disability was not the 
result of the veteran's willful 
misconduct and (1) the disability was 
caused by hospital care, or medical or 
surgical treatment furnished the veteran 
under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability was (A) carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of the Department in 
furnishing the hospital care or medical 
or surgical treatment; or (B) an event 
not reasonably foreseeable . . .

To establish entitlement to compensation under 38 U.S.C.A. § 
1151, the following are required: (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of incurrence or aggravation of 
an injury as the result of hospitalization, medical or 
surgical treatment; and (3) medical evidence of a nexus 
between that asserted injury or disease and the current 
disability.  See Jones v. West, 12 Vet. App. 460 (1999).  
Additionally, because of the additional requirements imposed 
by 38 U.S.C.A. § 1151 as amended effective October 1, 1997, 
there must be medical evidence that the additional disability 
was proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care or medical 
or surgical treatment, or by an event that was not reasonably 
foreseeable.

38 C.F.R. § 3.358 provides, in pertinent part, that, where it 
is determined that there is additional disability resulting 
from a disease or injury or an aggravation of an  existing 
disease or injury suffered as a result of hospitalization, 
medical or surgical treatment, compensation will be payable 
for such additional disability.  In determining that 
additional disability exists, the following considerations 
will govern: (1) the veteran's physical condition immediately 
prior to the disease or injury on which the claim for 
compensation is based will be compared with the subsequent 
physical condition resulting from the disease or injury, each 
body part involved being considered separately; (ii) as 
applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve; (2) compensation will not be payable 
under 38 U.S.C.A. § 1151 for the continuance or natural 
progress of disease or injuries for which the 
hospitalization, etc., was authorized; (c) in determining 
whether such additional disability resulted from a disease or 
an injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization, or medical or 
surgical treatment, the following considerations will govern: 
(1) it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith; (2) the mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
hospitalization, or medical or surgical treatment; (3) 
compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative; "necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the medical or surgical 
treatment administered; consequences otherwise certain or 
intended to result from a treatment will not be considered 
uncertain or unintended solely because it had not been 
determined at the time consent was given whether that 
treatment would in fact be administered; (4) when the 
proximate cause of the injury suffered was the veteran's 
willful misconduct or failure to follow instructions, it will 
bar him (or her) from receipt of compensation hereunder 
except in the case of incompetent veterans; a meticulous 
examination into all the circumstances is required, including 
a consideration of the time and place of the incident 
producing the injury.

Initially, the Board notes that the veteran has not been 
examined to determine his current left lower extremity 
disabilities, nor has a medical opinion been obtained to 
ascertain whether the veteran suffered additional disability, 
as defined in 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.358, which 
was proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care or medical 
or surgical treatment, or by an event that was not reasonably 
foreseeable.  Accordingly, the veteran should be provided VA 
orthopedic, vascular, and neurology examinations to determine 
his current left lower extremity disabilities, and to obtain 
medical opinions from the appropriate specialists.  When, 
during the course of review, it is determined that further 
evidence or clarification of the evidence is essential for a 
proper appellate decision, the Board shall remand the case to 
the agency of original jurisdiction, specifying the action to 
be undertaken.  38 C.F.R. § 19.9 (2000).

The Board also notes that the veteran has submitted 
statements from two private physicians, M. Wilson, M.D., and 
J. Ready, M.D., dated in October 2000, but that no treatment 
reports have been submitted with those statements.  These 
records should be obtained.  When the claimant has provided 
concrete data as to time, place and identity, VA must provide 
assistance in obtaining relevant records from private 
physicians, and must obtain all pertinent medical records 
which have been called to its attention by the veteran and by 
the evidence already of record.  See Littke v. Derwinski, 1 
Vet. App. 90, 92 (1990); Culver v. Derwinski, 3 Vet. 
App. 292, 297 (1992); Olson v. Principi, 3 Vet. App. 480, 
482-83 (1992); Caffrey v. Brown, 6 Vet. App. 377, 383 (1994).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to fulfill its duty 
to assist, this case is REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
request that he identify any physicians 
and medical facilities which have treated 
him since July 1993 for any left foot 
disorders.  If any records are 
identified, they should be obtained and 
associated with the claims file.  In that 
regard, the RO should also obtain the 
veteran's treatment records from M. 
Wilson, M.D., and J. Ready, M.D., and 
associate them with the claims file.  If 
no records are obtained, the reason 
therefor should be adequately noted in 
the claims file.

2.  After completion of the above 
development, and even if no records are 
obtained, the veteran should be provided 
the necessary examination by an 
appropriate specialist to determine the 
existence and level of severity of any 
left lower extremity additional 
disabilities proximately caused by the 
January 1992 VA left plantar 
exostosectomy.  The claims file and a 
complete copy of this REMAND must be 
provided the examiner for review.  All 
indicated studies necessary to diagnose 
and render the opinions requested below 
should be accomplished.

The veteran is advised that failure to 
report for a scheduled VA examination may 
have adverse consequences, including the 
possible denial of his claim.  Connolly 
v. Derwinski, 1 Vet. App. 566 (1991).

3.  Thereafter, a VA specialist should 
provide an opinion, after a review of the 
provisions of 38 C.F.R. § 3.358, as 
contained in the body of this remand, and 
all the claims file medical evidence, on 
the question of whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that a diagnosed left lower 
extremity disorder was proximately caused 
by a VA left plantar exostosectomy in 
January 1992.  In the event that an 
examiner is of the opinion that VA 
treatment caused additional disability, 
he or she should provide an opinion on 
the issue of whether such treatment 
involved carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault, or that an 
additional disability was caused by an 
event that was not reasonably 
foreseeable, on the part of VA in 
furnishing the hospital care, medical or 
surgical treatment.

4.  After completion of the above, the RO 
should review the examination report and 
opinion to determine if they are 
sufficient to properly adjudicate the 
veteran's § 1151 claim.  If not, the 
reports should be returned as inadequate 
for adjudication or rating purposes.  See 
38 C.F.R. § 4.2; Bruce v. West, 11 Vet. 
App. 405, 410 (1998); Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action(s) required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

6.  The RO should then adjudicate the 
veteran's § 1151 claim on the merits, on 
the basis on all the evidence of record 
and all applicable statutes, regulations, 
and caselaw, including the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, and 38 U.S.C.A. § 1720.  If 
the decision remains unfavorable to the 
veteran, he and his representative should 
be furnished an appropriate supplemental 
statement of the case (SSOC) and be 
afforded the applicable time to respond.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.



Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


